Title: From Alexander Hamilton to William Short, 7 May 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury Department May 7th 1792

The President having ratified the three last loans, namely one of six millions of florins at five per Cent interest; one of three Millions at four per Cent and that which has been negociated at Antwerp, I herewith transmit you the instrument of ratification concerning the latter. The two former I have thought best to enclose directly to the Commissioners in Amsterdam under an impression that this at the time of its arrival may possibly not find you at the Hague.
I have the honor to be   with great consideration   Sir   Your Obedt. Servant
A Hamilton
William Short Esqr.Minister Resident of theUnited States at the Hague
